Citation Nr: 1749155	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  13-12 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for bladder cancer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1975 to April 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Pittsburgh, Pennsylvania.  

During the course of this appeal, the Veteran has changed her accredited representative.  Her current representative is noted on the first page of this decision.  

In her April 2013 VA Form 9, the Veteran requested a hearing before a Veterans Law Judge.  Such a hearing was scheduled for September 2014.  She subsequently canceled that hearing, however, and did not request it be rescheduled.  Thus, her hearing request will be considered withdrawn.  38 C.F.R. §§ 20.702, 20.704.  

This issue was previously presented to the Board in December 2016, at which time it was remanded for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  While the Board acknowledges the representative's contentions that the requested development was not accomplished, the Board finds that the provided January 2017 VA medical opinion constitutes substantial compliance with the Board's remand order.  Specifically, this opinion included review of the claims file and discussion of both the claimed disability and the Veteran's service-connected disabilities.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  As such, the Board finds no further remands are required at present.  



FINDINGS OF FACT

1.  Bladder cancer did not manifest during service and was not caused by any in-service disease, injury, or event during service, and symptoms of bladder cancer were not chronic in service, have not been continuous since service separation, and did not manifest to a compensable degree within a year of service separation.  

2.  Bladder cancer is not due to, the result of, or is otherwise aggravated by a service-connected disability.  


CONCLUSION OF LAW

The criteria for service connection for bladder cancer have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In the present case, there is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Likewise, there is no indication in the record of a failure to assist the Veteran in the development of her claim.  See Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to VA's duty to assist).  

The Veteran seeks service connection for bladder cancer.  She contends this disability had its onset during service, or as a result of tobacco use begun therein.  In the alternative, she contends that her bladder cancer is due to or aggravated by a service-connected disability.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Service connection may also be awarded for any disability which is proximately due to or the result of, or is otherwise aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310.  

VA is bound to consider all pertinent theories of service connection, whether or not a theory is raised by a veteran.  See Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000) (holding that a claim for disability compensation should be broadly construed to encompass all possible theories of entitlement).  As an initial matter, the service treatment records are negative for any diagnosis of or treatment for bladder cancer.  The competent evidence of record indicates onset of bladder cancer in approximately 2011, many years after service, and no competent expert has asserted the Veteran's bladder cancer began during active duty service, or within a year thereafter.  Thus, the totality of the record does not reflect onset of bladder cancer during active duty service or for many years thereafter, and service connection on a direct basis is therefore not warranted.  

The Veteran's primary assertion is that her bladder cancer is due to or the result of a service-connected disability.  She has been granted service connection for posttraumatic stress disorder (PTSD), hepatitis C, chronic hepatitis, a tender right ovary, and left cystic mastitis.  A VA medical examination and opinion was received in August 2015, with a December 2015 addendum.  Upon examination of the Veteran and review of the claims file, a VA certified physician's assistant opined that the Veteran's bladder cancer was not due to, the result of, or aggravated by her hepatitis, nor did her hepatitis cause her tobacco use.  Upon reviewing the medical literature, the reviewer found no competent evidence of a causal nexus between liver disease and bladder cancer.  

The Veteran was also afforded a January 2016 VA psychiatric examination.  The claims file was reviewed in conjunction with the examination.  After reviewing the claims file and examining the Veteran, the examiner found it was less likely than not that the Veteran developed a nicotine dependence disorder in service, or that her service-connected PTSD caused or aggravated her bladder cancer.  The examiner determined, upon review of the evidence, that no causal link existed between PTSD and bladder cancer.  

Finally, another VA medical opinion was received in January 2017.  A VA physician reviewed the claims file but did not personally examine the Veteran.  After reviewing the Veteran's pertinent personal and medical history, the physician opined that her bladder cancer was likely due to her cigarette smoking for many years.  Regarding other possible causes, including her various service-connected disabilities, the reviewer opined that there was no "credible medical evidence of bladder tumors being secondary to hepatitis C, treatment for hepatitis C, a tender ovary, nor for a history of mastitis."  The reviewer also noted that while the Veteran did seek treatment in service for tenderness of the ovary, this symptom is quite common in young women.  The reviewer could find "no evidence that the [Veteran] had a primary ovarian malignancy that spread to the bladder."  Likewise, no competent evidence existed that the tenderness in the right ovary in service was actually a manifestation of bladder tumor, in the opinion of the reviewer.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against the award of service connection for bladder cancer on any basis.  The preponderance of the competent evidence of record indicates that is no causal basis between the Veteran's bladder cancer and any current service-connected disability, including PTSD, hepatitis C, chronic hepatitis, a tender right ovary, and left cystic mastitis.  Various VA examiners and reviewers have both examined the Veteran and reviewed the claims file, and found no competent evidence that the bladder cancer was either caused or aggravated by a service-connected disability.  In the absence of such evidence, service connection on a secondary basis must be denied.  

The Board acknowledges that the Veteran has also asserted that she began smoking in service, as this activity was "forced" upon her by her superiors.  Subsequently, she asserts, her tobacco use resulted in her bladder cancer many years later.  However, service connection is expressly precluded for any disability related to chronic tobacco use (smoking) for claims received by VA after June 9, 1998, which is the case here.  See 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  

The Veteran has herself asserted that her bladder cancer is due to or aggravated by a service-connected disability.  The Board further notes that as a licensed practical nurse, the Veteran has some medical training.  "It is the responsibility of the BVA . . . to assess the credibility and weight to be given to evidence."  Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  With regard to the weight to assign to these medical opinions, the Court has held that "[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches . . . .  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [BVA as] adjudicators."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

In the present case, while the Veteran has some general medical training, she has not asserted and is not shown to have any expertise regarding bladder and similar carcinomas, nor has she cited to any medical treatises or other evidence in support of her contentions.  As such, the Board finds her assertion to carry very little probative weight as compared to the other examiners of record.  See Black v. Brown, 10 Vet. App. 279, 283-284 (1997) (a nurse's opinion regarding the etiology of a disability was not probative medical evidence because she had no special knowledge regarding the condition).  The Veteran is also not reporting an expert opinion as told to her.  

In conclusion, the preponderance of the evidence is against the award of service connection for bladder cancer on any basis, and the claim must be denied.  As a preponderance of the evidence is against the award of service connection, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for bladder cancer is denied.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


